DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 8/29/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
	
Response to Arguments
Applicant's arguments filed 8/29/2022 regarding the rejection of claims 6, 16, and 21 and regarding the rejection of claims 1-10 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments in response to the rejections of claims 6, 16, and 21 under 35 U.S.C. 112(a), the applicant points to paragraph [0081], which is not in the specification at all. The language cited from what is allegedly paragraph [0081] is actually cited in paragraph [0056]. However, the language of paragraph [0056] still does not address the issues presented in the rejection. It is still unclear how just one of the electrodes or the engagements members can be withdrawn from the tissue while the other is still embedded in or engaged with the tissue since the two electrodes or two engagement members are connected through an approximating mechanism (Figure 1: approximating mechanism 110). In the drawings, the electrodes and engagement members are only shown either both engaging with tissue or both not engaging with tissue. Neither the specification nor the drawings demonstrate how the electrodes or engagement members can be controlled separately from each other by a user. Thus, the rejection under 35 U.S.C. 112(a) stands. 
Regarding applicant’s arguments in response to the rejection of claims 1-10 under 35 U.S.C. 103, the applicant asserts that Nogawa does not disclose a method of advancing a catheter system into the heart proximate a cardiac valve and for advancing the device such that the device pierces into the cardiac valve annulus and treats the tissue. However, Nogawa clearly discloses puncturing one of the valve bodies of the mitral valve, which includes the valve annulus, using catheter 20b in paragraph [0056]. In order to pierce the mitral valve, the catheter system must be advanced into the heart proximate a cardiac valve. While Nogawa only has one part of the catheter system that punctures the valve, in combination with Engelman, since the two electrodes (Figures 6A-6B: ablation elements 68 and 69) in Engelman are connected, if one punctures the valve, both will puncture the valve. Thus, Engelman in view of Nogawa does disclose advancing an energy delivery catheter system into the heart proximate a cardiac valve and advancing the electrodes such that the electrodes pierce into the cardiac valve annulus at a distance from one another.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that modifying the device disclosed by Engelman with the features of Nogawa would likely lead to perfusion of blood out of the carotid arteries and endanger the patient. However, Engelman explains that endovascular catheter systems are known for performing minimally invasive procedures and surgeries on the heart in paragraph [0006]. Further, the features of Nogawa included in the combination includes the location of the operation. Even further, Engelman specifically discloses placing an ablation element within the wall of a carotid artery, which means piercing the artery, in paragraph [0012]. Thus, applicant’s arguments regarding the rejection of claims 1-10 have been considered but are not persuasive and the rejection under 35 U.S.C. 103 as being unpatentable over Engelman in view of Nogawa stands. 
 Applicant’s arguments with respect to claims 11, 22, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 11 and 22 are now rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Loeb and Willis. Claim 31 is now rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Willis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: "a mechanism to actively increase the spacing" in claims 5 and 15; “a mechanism that actively decreases the spacing” in claim 10; “energy delivery mechanism” in claims 11 and 16; “a mechanism thereby decreasing the spacing” in claim 19; “a mechanism actively increasing the spacing” in claim 25; “the mechanism thereby actively decreasing the spacing” in claim 28; “approximation mechanism configured to apply a force” in claim 31; and “energy delivery mechanism configured to deliver an energy modality” in claim 32.
"A mechanism to actively increase the spacing" is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]), or an equivalent thereof.
“A mechanism that actively decreases the spacing” is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]), or an equivalent thereof.
“Energy delivery mechanism” is seen as an electrode in the specification ([0048]), or an equivalent thereof.
“A/the mechanism thereby decreasing the spacing” is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]), or an equivalent thereof. 
“A mechanism actively increasing the spacing” is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]),  or an equivalent thereof.
“Approximation mechanism configured to apply a force” is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]), or an equivalent thereof.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6 and 16, the language of “withdrawing the first electrode from the annulus while leaving the second electrode embedded in the annulus; pivoting the energy delivery catheter system about the second electrode; advancing the first electrode into the cardiac annulus” and “withdrawing the first engagement member from the cardiac tissue while leaving the second engagement member engaged with the cardiac tissue; pivoting the energy delivery catheter mechanism about the second engagement member; advancing the first engagement member into engagement with the cardiac tissue” respectively is seen as not complying with the with the written description requirement under 112(a). This is part of the claims does not appear to have support in the specification of the drawings in a way that would convey to one of skill in the art that applicant had possession of the method at the time of filing. The specification ([0013] and [0023] and [0056]) only states the steps of the methods as they are written in the claims and the drawings (Figure 4D) never show the two electrodes or two engagement members, respectively, where one is withdrawn and the other is still embedded in or engaged with the tissue. Since the two electrodes or two engagement members are connected through an approximating mechanism (Figure 1: approximating mechanism 110), it is unclear how just one of the electrodes or the engagements members can be withdrawn from the tissue while the other is still embedded in or engaged with the tissue. In the drawings, the electrodes and engagement members are only shown either both engaging with tissue or both not engaging with tissue. Neither the specification nor the drawings demonstrate how the electrodes or engagement members can be controlled separately from each other by a user. Therefore, claims 6 and 16 and their dependents are rejected under 112(a) based on the written description requirement. Applicant is asked to either explain or show where support is in the originally filed disclosure or to cancel the language in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Nogawa, US 20080255404, herein referred to as “Nogawa”.
Regarding claim 1, Engelman discloses a minimally invasive method for reducing the size of a cardiac valve annulus in a beating heart (Figures 6A-6C), comprising: advancing an energy delivery catheter system, the energy delivery catheter system (Figures 6A-6B: ETAP catheter 61) having at least two electrodes (Figures 6A-6C: ablation elements 68-69); advancing the electrodes such that the electrodes treat tissue at a distance from one another (Figure 7: ablation elements 68-69 are engaging tissue at a distance from one another); applying an approximating force to at least one of the electrodes thereby reducing the distance between the electrodes ([00141]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62 for advancement of arms sheath 63 over arms assembly 62 to close arms, and to apply a compressive force on the arms assembly 62 to withdraw arms sheath 63 from over arms assembly 62 to open arms or to apply torque to rotate arms.”); and applying energy between the electrodes thereby heating and shrinking the tissue in a direction of the approximating force ([00140]: “one ablation element, which may be referred to herein as a forceps pad, 68 mounted at the end of finger, or jaw strut, 66, and a second ablation element, or forceps pad, 69 mounted on the end of finger 67 as shown” and [00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”). Engelman does not explicitly disclose a method of advancing a catheter system into the heart proximate a cardiac valve or for advancing the device such that the device pierces into the cardiac valve annulus.
However, Nogawa teaches a method of advancing a catheter system into the heart proximate a cardiac valve ([0056]) and for advancing the device such that the device pierces into the cardiac valve annulus and treats the tissue ([0056]-[0057]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the method of advancing a catheter system into the heart proximate a cardiac valve and advancing the device such that the device pierces into the cardiac valve annulus as disclosed in Nogawa to the method taught by Engelman in order to treat diseases of the heart (Nogawa [0005]-[0006]). 
Regarding claim 2, Engelman teaches the method of claim 1 and also teaches a method wherein advancing an energy delivery catheter (Figures 6A-6B: ETAP catheter 61) further comprises extending the electrodes (Figures 6A-6C: ablation elements 68-69) from the energy delivery catheter system by increasing a spacing between the electrodes from a compact spacing to an extended spacing (Figures 6A-6B: 6A demonstrates compact spacing and 6B shows extended spacing), wherein the spacing between the electrodes in the extended spacing is greater than the spacing between the electrodes in the compact spacing (Figures 6A-6B).  
Regarding claim 3, Engelman discloses the method according to claim 2 and further teaches a method wherein the electrodes (Figures 6A-6C: ablation elements 68-69) are configured to self-extend away from each other when unconstrained, and wherein increasing a spacing between the electrodes includes allowing the at least two electrodes to self-extend away from each other ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 5, Engelman teaches the method of claim 2 and also teaches a method wherein increasing a spacing between the electrodes (Figures 6A-6C: ablation elements 68-69) includes actuating a mechanism to actively increase the spacing between the electrodes ([0140]: “The advancement and retraction of the arms sheath 63 over the arms assembly 62 may be controlled by actuator 74 mounted in proximal terminal handle 73.”).  
	Regarding claim 7, Engelman discloses the method according to claim 1, further comprising terminating delivery of the energy and allowing the valve annulus time to cool ([0316]: “energy delivery may be reduced or stopped if there is indication that a traumatic event or a poor ablation is about to happen, such as high temperature or temperature above set point, which may lead to events such as charring or coagulation, or significant movement or poor contact of the electrodes with respect to tissue, which may lead to unpredictable ablation or ablation at a non-target region”); and removing the electrodes from the annulus ([0265]: “Following ablation, energy may be ceased and the catheter 224 may be removed”).
Regarding claim 8, Engelman teaches the method of claim 1 wherein applying an approximating force includes advancing a sheath catheter toward the at least two electrodes ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).   
Regarding claim 10, Engelman discloses the method of claim 1 and also discloses a method wherein applying an approximating force includes actuating a mechanism that actively decreases the spacing between the electrodes ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Engelman (Figures 6A-6C) in view of Nogawa, further in view of Embodiment B of Engelman (Figure 19A).
Regarding claim 4, Embodiment A of Engelman teaches the method according to claim 2, but does not teach a method wherein increasing a spacing between the electrodes includes inflating a bladder interposed between the electrodes. However, Embodiment B of Engelman teaches a method wherein increasing the distance between the electrodes includes inflating a bladder interposed between the engagement members (Figure 19A and [0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).
Regarding claim 9, Embodiment A of Engelman discloses the method according to claim 1, but does not disclose a method wherein applying an approximating force includes deflating a bladder.  However, Embodiment B of Engelman teaches a method wherein applying an approximating force includes deflating a bladder ([0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened. A balloon is an example of an actuator and other mechanical urging devices can be envisioned. After the arms are positioned on the carotid septum in an opened configuration they may be closed to squeeze the septum or to bring electrodes into contact with the septum by deflating the balloon.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the step of deflating a bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).

Claims 11-13, 15, 17, 19-20, 22-23, 25-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Loeb et al., US 20030114901, herein referred to as “Loeb”, further in view of Willis, US 20040082837, herein referred to as “Willis”.
Regarding claim 11, Engelman discloses a minimally invasive method for selectively reducing the dimensions of cardiac tissue in a beating heart (Figures 6A-6C), comprising the steps of: advancing a catheter system (Figures 6A-6B: ETAP catheter 61), wherein the catheter system has at least two engagement members (Figures 6A-6C: ablation elements 68-69) and an energy delivery mechanism ([00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”); advancing the engagement members such that the engagement members engage the cardiac tissue at a distance from one another (Figure 7: ablation elements 68-69 are engaging tissue at a distance from one another); applying an approximating force to the engagement members ([00141]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62 for advancement of arms sheath 63 over arms assembly 62 to close arms, and to apply a compressive force on the arms assembly 62 to withdraw arms sheath 63 from over arms assembly 62 to open arms or to apply torque to rotate arms.”); and applying energy between the engagement members using the energy delivery mechanism thereby shrinking the tissue in a direction of the approximating force ([00140]: “one ablation element, which may be referred to herein as a forceps pad, 68 mounted at the end of finger, or jaw strut, 66, and a second ablation element, or forceps pad, 69 mounted on the end of finger 67 as shown” and [00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”). Engelman does not explicitly disclose a method of advancing a catheter system into the heart proximate a cardiac valve or for shrinking tissue that is specifically cardiac tissue. Engelman also does not explicitly disclose a method comprising applying an approximating force to the engagement members to change a tension of the cardiac tissue between the engagement members.
However, Loeb discloses a method of advancing a catheter system into the heart proximate a cardiac valve ([0088]) and shrinking cardiac tissue ([0008]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the method of advancing a catheter system into the heart proximate a cardiac valve and shrinking cardiac tissue as disclosed in Loeb to the method taught by Engelman in order to treat diseases of the heart such as valve regurgitation (Loeb [0007]). 
However, Willis discloses a method (Figure 1) comprising applying an approximating force to the engagement members (Figure 1: tissue contacting members 6 and 10) to change a tension of the cardiac tissue between the engagement members ([0076] and there is a relationship between length and tension of tissue, so compressing tissue changes its tension).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Engelman so that it includes applying an approximating force to the engagement members to change a tension of the cardiac tissue between the engagement members, as taught by Willis, in order to stabilize the tissue (Willis [0030]).
Regarding claim 12, Engelman teaches the method of claim 11 and teaches a method wherein advancing the engagement members (Figures 6A-6C: ablation elements 68-69) from the catheter system (Figures 6A-6B: ETAP catheter 61) includes increasing the distance between the engagement members from a compact spacing to an extended spacing (Figures 6A-6B: 6A demonstrates compact spacing and 6B shows extended spacing), wherein the extended spacing is greater than the compact spacing (Figures 6A-6B).  
Regarding claim 13, Engelman disclose the method of claim 12 and further discloses a method wherein the engagement members (Figures 6A-6C: ablation elements 68-69) are configured to self-extend away from each other when unconstrained, wherein increasing the distance between the engagement members includes allowing the engagement members to self-extend away from each other ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 15, Engelman discloses the method of claim 12 and also teaches a method wherein increasing the distance between the engagement members includes a step of actuating a mechanism to actively increase the spacing between the engagement members ([0140]: “The advancement and retraction of the arms sheath 63 over the arms assembly 62 may be controlled by actuator 74 mounted in proximal terminal handle 73.”).  
Regarding claim 17, Engelman teaches the method according to claim 11 and further teaches a method wherein applying an approximating force includes advancing the catheter toward the engagement members ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 19, Engelman discloses the method of claim 11 and also discloses a method wherein applying an approximating force includes actuating a mechanism thereby decreasing the spacing between the engagement members ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 20, Engelman teaches the method of claim 11 and further teaches a method wherein applying energy includes applying an energy modality selected from the group of bipolar, monopolar, resistive heating, ultrasound, laser, and microwave ([00135]: “Ablation elements may be, for example, a pair of bipolar radio frequency electrodes; a pair of bipolar irreversible electroporation electrodes; more than two electrodes; or a single monopolar radiofrequency electrode and second electrode used as current return or to measure properties of target tissue such as electrical impedance, temperature, or blood flow.”).  
Regarding claim 22, Engelman discloses a minimally invasive method for reducing a length of a chordae tendineae in a beating heart (Figures 6A-6C), comprising the steps of: advancing a catheter system (Figures 6A-6B: ETAP catheter 61), wherein the catheter system has at least two engagement members (Figures 6A-6C: ablation elements 68-69); slidably attaching the engagement members onto a tissue ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship” and Figure 7: ablation elements 68-69 are engaging tissue); applying an approximating force to the engagement members and thereby decreasing a spacing therebetween ([00141]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62 for advancement of arms sheath 63 over arms assembly 62 to close arms, and to apply a compressive force on the arms assembly 62 to withdraw arms sheath 63 from over arms assembly 62 to open arms or to apply torque to rotate arms.”); and applying at least one of energy and/or a chemical agent to the tissue between the engagement members thereby shrinking the tissue in a direction of the approximating force ([00140]: “one ablation element, which may be referred to herein as a forceps pad, 68 mounted at the end of finger, or jaw strut, 66, and a second ablation element, or forceps pad, 69 mounted on the end of finger 67 as shown” and [00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”). Engelman does not explicitly disclose a method of advancing a catheter system into the heart proximate a cardiac valve or for attaching the device onto a chordae tendineae and treating that tissue specifically. Engelman also does not explicitly disclose a method comprising applying an approximating force to the engagement members thereby reducing a tension of the tissue between the engagement members.
However, Loeb discloses a method of advancing a catheter system into the heart proximate a cardiac valve ([0088]) and for attaching the device onto a chordae tendineae and treating that tissue specifically ([0007]-[0008]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the method of advancing a catheter system into the heart proximate a cardiac valve and for attaching the device onto a chordae tendineae and treating that tissue specifically as disclosed in Loeb to the method taught by Engelman in order to treat diseases of the heart caused by chordae tendineae such as valve regurgitation (Loeb [0007]). 
However, Willis discloses a method (Figure 1) comprising applying an approximating force to the engagement members (Figure 1: tissue contacting members 6 and 10) thereby reducing a tension of the tissue between the engagement members ([0076] and there is a relationship between length and tension of tissue, so compressing tissue changes its tension).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Engelman so that it includes applying an approximating force to the engagement members to change a tension of the cardiac tissue between the engagement members, as taught by Willis, in order to stabilize the tissue (Willis [0030]).
Regarding claim 23, Engelman teaches the method of claim 22 and further teaches a method wherein after slidably attaching the engagement members (Figures 6A-6B: ablation elements 68-69and [0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship.”), the method further comprises slidably increasing spacing between the engagement members from a compact spacing to an extended spacing (Figures 6A-6B: 6A demonstrates compact spacing and 6B shows extended spacing), wherein the extended spacing is greater than the compact spacing (Figures 6A-6B).  
Regarding claim 25, Engelman discloses the method of claim 23 and also teaches a method wherein slidably increasing spacing between the engagement members includes actuating a mechanism actively increasing the spacing between the engagement members ([0140]: “The advancement and retraction of the arms sheath 63 over the arms assembly 62 may be controlled by actuator 74 mounted in proximal terminal handle 73.”).  
Regarding claim 26, Engelman teaches the method according to claim 22 and further teaches a method wherein applying an approximating force includes advancing a delivery catheter of the catheter system toward the engagement members ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 28, Engelman discloses the method of claim 25 and also discloses a method wherein applying an approximating force includes actuating the mechanism thereby actively decreasing the spacing between the engagement members ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 29, Engelman teaches the method of claim 22 and further teaches a method wherein applying energy includes applying an energy modality selected from the group of bipolar, monopolar, resistive heating, ultrasound, laser, and microwave ([00135]: “Ablation elements may be, for example, a pair of bipolar radio frequency electrodes; a pair of bipolar irreversible electroporation electrodes; more than two electrodes; or a single monopolar radiofrequency electrode and second electrode used as current return or to measure properties of target tissue such as electrical impedance, temperature, or blood flow.”).  
Regarding claim 30, Engelman discloses a method according to claim 22 and further discloses a method wherein the chemical agent ([00132]: “Where catheter or sheath lumens are used for contrast injection they also can be used to inject drugs”) is selected from the group of phenol and glutaraldehyde ([00389]: “Examples of drugs … include… monophenol ester of homo-iso-muscarine and … dinitrophenol”).  

Claims 14, 18, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Engelman (Figures 6A-6C) in view of Loeb and Willis, further in view of Embodiment B of Engelman (Figure 19A).
Regarding claim 14, Embodiment A of Engelman discloses the method according to claim 12, but does not disclose a method wherein increasing the distance between the engagement members includes inflating a bladder interposed between the engagement members. However, Embodiment B of Engelman teaches a method wherein increasing the distance between the engagement members includes inflating a bladder interposed between the engagement members (Figure 19A and [0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).
Regarding claim 18, Embodiment A of Engelman discloses the method according to claim 11, but does not disclose a method wherein applying an approximating force includes deflating a bladder.  However, Embodiment B of Engelman teaches a method wherein applying an approximating force includes deflating a bladder ([0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened. A balloon is an example of an actuator and other mechanical urging devices can be envisioned. After the arms are positioned on the carotid septum in an opened configuration they may be closed to squeeze the septum or to bring electrodes into contact with the septum by deflating the balloon.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the step of deflating a bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).
Regarding claim 24, Embodiment A of Engelman discloses the method according to claim 23, but does not disclose a method wherein slidably increasing spacing between the engagement members includes inflating a bladder interposed between the engagement members. However, Embodiment B of Engelman teaches a method wherein slidably increasing spacing between the engagement members includes inflating a bladder interposed between the engagement members (Figure 19A and [0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).
Regarding claim 27, Embodiments A and B of Engelman discloses the method according to claim 24, and further, Embodiment B of Engelman teaches a method wherein applying an approximating force includes a step of deflating a bladder ([0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened. A balloon is an example of an actuator and other mechanical urging devices can be envisioned. After the arms are positioned on the carotid septum in an opened configuration they may be closed to squeeze the septum or to bring electrodes into contact with the septum by deflating the balloon.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the step of deflating a bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).
Claims 31-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Willis.
Regarding claim 31, Engelman discloses a minimally invasive device for reducing the dimension of a cardiac valve annulus in a beating heart (Figures 6A-6C and [0006]: the device is capable of treating a portion of the carotid body, meaning it is capable of treating a cardiac valve annulus), comprising: an elongate delivery catheter (Figures 6A-6B: ETAP catheter 61); at least two engagement members carried by the delivery catheter (Figures 6A-6C: ablation elements 68-69), wherein the engagement members are moveable between a retracted position in which the engagement members are contained within the delivery catheter (Figure 6A: ablation elements 68-69) and an extended position in which the engagement members extend beyond a distal end of the delivery catheter (Figure 6B: ablation elements 68-69), and wherein the engagement members are configured to engage tissue of the cardiac valve annulus in the extended position (Figure 7); a tissue shrinking component configured to delivery at least one of energy and/or a chemical agent between the engagement members ([00140]: “one ablation element, which may be referred to herein as a forceps pad, 68 mounted at the end of finger, or jaw strut, 66, and a second ablation element, or forceps pad, 69 mounted on the end of finger 67 as shown” and [00141]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”); and an approximation mechanism configured to apply a force having a direction to the engagement members, wherein the force is selected from the group of an approximating force and/or a separating force ([00141]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62 for advancement of arms sheath 63 over arms assembly 62 to close arms, and to apply a compressive force on the arms assembly 62 to withdraw arms sheath 63 from over arms assembly 62 to open arms or to apply torque to rotate arms.”). Engelman does not explicitly disclose a device wherein the force is configured to change a tension of the tissue between the engagement members to induce shrinking of the tissue in the direction of the force when the tissue shrinking component delivers the at least one of the energy and/or the chemical agent.
However, Willis discloses a device (Figure 1) wherein the force is configured to change a tension of the tissue between the engagement members (Figure 1: tissue contacting members 6 and 10) to induce shrinking of the tissue in the direction of the force ([0076] and there is a relationship between length and tension of tissue, so compressing tissue changes its tension). In combination, the force would change the tension of the tissue when the tissue shrinking component of Engelman delivers the energy.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Engelman so that the force is configured to change a tension of the tissue between the engagement members to induce shrinking of the tissue in the direction of the force, as taught by Willis, in order to stabilize the tissue (Willis [0030]).
Regarding claim 32, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the tissue shrinking component (Figures 6A-6C: ablation elements 68-69) comprises an energy delivery mechanism configured to deliver an energy modality selected from the group of bipolar, resistive heating, ultrasound, laser, and microwave ([00135]: “Ablation elements may be, for example, a pair of bipolar radio frequency electrodes; a pair of bipolar irreversible electroporation electrodes; more than two electrodes; or a single monopolar radiofrequency electrode and second electrode used as current return or to measure properties of target tissue such as electrical impedance, temperature, or blood flow.”).  
Regarding claim 33, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the tissue shrinking component (Figures 6A-6C: ablation elements 68-69) comprises a chemical agent ([00132]: “Where catheter or sheath lumens are used for contrast injection they also can be used to inject drugs”) selected from the group of phenol and glutaraldehyde ([00389]: “Examples of drugs … include… monophenol ester of homo-iso-muscarine and … dinitrophenol”).  
Regarding claim 34, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the approximation mechanism is operably connected to the engagement members ([00141]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62…Central tube 70 can be configured as an electrical conduit between ablation element 68 or ablation element 69 and electrical connector 75” and Figure 6C).  
	Regarding claim 35, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the approximation mechanism includes a linkage connecting the engagement members (Figure 6C: arms end piece 65). 
Regarding claim 36, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 35 wherein the linkage includes a hinge (Figure 6C: arms end piece 65).  
Regarding claim 38, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the approximation mechanism includes a sleeve (Figures 6A-6B: sheath shaft 72) surrounding at least a portion of the engagement members (Figure 6A: ablation elements 68 and 69 are partly surrounded by sheath shaft 72) wherein advancing the sleeve biases the engagement members together (Figure 6A: ablation elements 68 and 69 are biased together).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Engelman (Figures 6A-6C) in view of Willis, further in view of Embodiment C of Engelman (Figure 19B).
Regarding claim 37, Embodiment A of Engelman teaches the device according to claim 35 but does not explicitly teach a device wherein the approximation means comprises a pull-wire connected to linkage such that pulling on the pull-wire applies a biasing force to the engagement members. However, Embodiment C of Engelman discloses a device wherein the approximation means comprises a pull-wire wire  connected to linkage ([0173]: “In another example embodiment shown in FIG. 19B arms 388 are connected to the shaft of the catheter with a hinge joint 389 and are opened or closed with a pull wire that is actuated by a lever at a proximal end of the ETAP catheter.”) such that pulling on the pull-wire applies a biasing force to the engagement members (Figure 19B and [0173]: “A spring (not shown) may be used to cause an opening force on the arms 388 when tension on a pull wire is released. When the pull wire is pulled a torque may be applied to the arms to oppose the spring causing the arms to close. Conversely, a spring and pull wire may be configured so the spring causes the arms to close and the pull wire causes the arms to open.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Embodiment A of Engelman with the pull wire taught in Embodiment C of Engelman to control the opening and closing of the arms of the device ([0173]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794    
                                                                                                          /JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794